Exhibit 10.6
 
CHARTERBANK
AMENDMENT TO THE CHARTERBANK
SPLIT DOLLAR AGREEMENT


THIS Amendment is made and entered into this 25th day of September, 2012, by and
among CHARTERBANK (the “Bank”) and the undersigned INSURED (the “Insured”).


WITNESSETH THAT:


WHEREAS, the Bank and the Insured executed a Split Dollar Agreement on June 18,
2010 known as the "Split Dollar Agreement" (the "Agreement"); and


WHEREAS, the Bank desires to modify the amount of the death benefit in the
Agreement;
 
NOW, THEREFORE, in consideration of the mutual promises contained in the
Agreement, the Bank and the Insured agree as follows:


1.
The death benefit amounts as indicated in Schedule A, attached to this
Amendment, are hereby established as additional amounts payable as part of the
Agreement.



2.
Such death benefit amounts are subject to all terms and conditions of the
Agreement.

 
3.
In all other respects, the Bank and the Insured ratify the terms of the
Agreement.



The parties have executed this Agreement as of the day and year first above
written.


 

      CHARTERBANK:                   By: /s/ Thomas M. Lane               /s/
Bill C Gladden   Chair of Board P&C     Attest   Title                          
  LEE WASHAM               /s/ Tawanna B Giles   /s/ Lee Washam     Witness   
Insured/Employee                      

 
 
 